Title: To George Washington from Jacob Bayley, 25 February 1781
From: Bayley, Jacob
To: Washington, George


                        

                            
                            May it Please Your Excelency
                            Newbury Febry 25th 1781
                        
                        You will Recieve this by Serjeant Temple of Majr Whitcombs Core who Desires me to write in thier Favour. I
                            Can Say that the Soldiers of that Core are good Soldiers and have been very Servisable In the Common Cause and Since they
                            have been here to us in Particular, and if it is Consistant with Your Excelencys Pleasure could wish (and it is also the
                            Desire of the Principle men in this Quarter) that they might Tary here as we Expect no Assistance from Newhampr, if it
                            Should be the Case that they are ordered here, Officrs for one Company would be Sufficient to Command them as they are
                            but few in number Capt. Aldrich and Lt Lyford of the Same Core are Worthy of Recomendation.
                        we are much alarmed at this Time—the Enemy Last thirsday was within three Days march, and Spies from them to
                            thier Friends Inform that the Enemy, Determin to attact us Immediately which account we have obtained accidentally and
                            have Reduced it to a Certainty, the Snow is very Deep, the Militia have and are Prepareing Snow Shoes &c. to meet
                            them and hope we Shall Save the Country. I am your Excelencys Most Obedient Humble Servant
                        
                            Jacob Bayley
                        
                    